MEMORANDUM **
Jose Martin Anguiano Reyes and Irma Yolanda Sanchez Campos, married natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We review de novo claims of due process violations in immigration proceedings. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship. See id. at 929-30.
Petitioners’ contention that the IJ disregarded their evidence of the children’s educational hardship is not supported by the record and therefore does not amount to colorable due process claims. See id. at 930 (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
The IJ’s interpretation of the hardship standard falls within the broad range of interpretations authorized by the statutory *148language. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001,1004 (9th Cir.2003).
Petitioners’ contention that the hardship standard set forth in 8 U.S.C. § 1229b(b)(l)(D) is unconstitutionally vague is unpersuasive.
Petitioners’ contention that the BIA’s summary affirmance violated their due process rights is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003).
Petitioners’ remaining contentions are unavailing.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.